w

& a United States of America

Case 2:21-cr-00225-JJT Document1 Filed 11/30/20 Page 1 of 3

AO 91 (Rev. 02/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of Arizona

 

) _
v. ) Case No. WH -%0b MS
)
Erine Aisha Robertson )
Defendant )
CRIMINAL COMPLAINT

I, Robert G. Byrne, the undersigned complainant being duly sworn, state the following is true
and correct to the best of my knowledge and belief.

On or about November 28, 2020, within the special maritime and territorial jurisdiction of the
United States, defendant Erine Aisha Robertson, attempted to pass through a Transportation Security
Administration’s Security Checkpoint at Sky Harbor International Airport, with intent to board a
commercial aircraft, while carrying a folding knife artfully concealed in her bra, in violation of 49
U.S.C. Section 46505.

The criminal complaint is based on the following facts:

See Attached Statement of Probable Cause, Incorporated by Reference Herein
REVIEWED BY: AUSA Lisa E. Jennis ly [dE

Continued on the attached sheet. Le ZX bs
Complainant's signature ZUR

Robert G. Byrne, FBI Special Z
Printed name and title

Sworn telephonicaily before me. . 3
Date: | November 30, 2020 Ve Hr Wann
Judge's signature

City and state: Phoenix, Arizona Hon. Michele H. Burns, U.S. Magistrate Judge
Printed name and title

 
 

Case 2:21-cr-00225-JJT Document1 Filed 11/30/20 Page 2 of 3

STATEMENT OF PROBABLE CAUSE

I, Robert G. Byrne, being duly sworn, hereby state the following:

1,

Lam a Special Agent of the Federal Bureau of Investigation (FBI) and have been so employed for
approximately 22 years. [am currently assigned to thie Phoenix Field Office Joint Terrorism Task
Force (ITTF). As patt of my responsibilities on the JITF, I am charged with investigating violations
of crimes in Titles 18 and 49 of the United States Code (U.S.C.) relating to crimes involving airports
and aircraft. Based upon my personal participation in this matter, consultation with other law
enforcement Officers/Agents, and review of the records, I have learned the following facts:

This affidavit is in support of an application for a complaint charging Erine Aisha ROBERTSON
(hereinafter ROBERTSON) with attempting to get on an aircraft, intended for operation in air
transportation or intrastate air transportation, while having a concealed dangerous weapon, on her
person or her property, that would have been accessible to her in flight, in violation of 49 U.S.C.
Section 46505(b)(1) Attempting to Carry A Weapon on an Aircraft.

On November 28, 2020, your affiant was advised by Phoenix Police Department Sergeant Bradford
G. Reed that the PPD Airport Bureau was responding to a report of passenger who attempted to
pass through a Transportation Security Administration (TSA) Security Checkpoint at Phoenix Sky
Harbor Airport located in the District of Arizona with a concealed weapon.

Upon arrival at Sky Harbor, your affiant was advised that on November 28, 2020, ROBERTSON,
while going through the scanner at the TSA checkpoint in Terminal 3, set off an alarm indicating a
security concern in her left chest area. After ROBERTSON’s initial scan, TSA Officer Jennifer
Panerio attempted to clear ROBERTSON through security but she was not cooperative. During a
further screening of ROBERTSON, TSA Officer Jasmine Franklin felt an object bulging in

ROBERTSON’s bra area. ROBERTSON was then escorted to a private screening room, Once in

3

 
Case 2:21-cr-00225-JJT Document1 Filed 11/30/20 Page 3 of 3

the private screening room, while in the presence of TSA Officer Franklin, ROBERTSON reached
into her bra area, threw a four to five inch pocket knife on the table and stated “I always bring this
through with me without a problem.” It was later determined that ROBERTSON was flying on
Alaska Airlines Flight Number 3464 which was scheduled to board at 1835 that evening from
Phoenix Sky Harbor en route to San Francisco, California.

5. For these reasons, your affiant submits that there is probable cause to believe that on November 28,
2020, Erine Aisha ROBERTSON, did attempt to board an aircraft intended for operation in air
transportation or intrastate air transportation while having a concealed dangerous weapon on her

person that would have been accessible to her in flight, in violation of 49 U.S.C. Section 46505(b)(1)

Attempting to Carry A weapon on an Aircraft. be (SCL lyre

Robert G. Byrie
Special Agent
Federal Bureau of Investigation

This affidavit was sworn telephonically before a United States Magistrate Judge legally authorized
to administer an oath for this purpose. I have thoroughly reviewed the affidavit and the attachments to
it, and attest that there is sufficient evidence to establish probable cause that the defendant committed the

offense of Attempting to Carry A weapon on an Aircraft in violation of 49 U.S.C. Section 46505(b)(1).

Sworn telephonically before me this 39 _ 4% day of No ove m be €-, 2020.

Pin Lb» B3e0-—

THE HONORABLE MICHELLE H. BURNS
United States Magistrate Judge

 

 
